Electronically Filed
                                                       Supreme Court
                                                       SCPW-12-0000104
                                                       02-MAR-2012
                                                       09:37 AM



                         NO. SCPW-12-0000104


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



               CLYDE MITSURU HAYAKAWA, Petitioner,


                                 vs.


       THE HONORABLE RANDAL K.O. LEE, JUDGE OF THE CIRCUIT

    COURT OF THE FIRST CIRCUIT, STATE OF HAWAI'I, Respondent.


                         ORIGINAL PROCEEDING

                       (S.P.P. NO. 11-1-0033)


                              ORDER

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


          Upon consideration of petitioner Clyde Hayakawa's

petition for a writ of mandamus, it appears that, in S.P.P. No.

11-1-0033, Clyde Mitsuru Hayakawa v. State of Hawai'i, respondent

State of Hawai'i filed an answer to the HRPP Rule 40 petition on

December 1, 2011.    Therefore, petitioner is not entitled to

mandamus relief.    See Kema v. Gaddis, 91 Hawai'i 200, 204, 982

P.2d 334, 338 (1999) (A writ of mandamus is an extraordinary

remedy that will not issue unless the petitioner demonstrates a

clear and indisputable right to relief and a lack of alternative
means to redress adequately the alleged wrong or obtain the


requested action.).     Accordingly,


          IT IS HEREBY ORDERED that the petition for a writ of


mandamus is denied.1


          DATED: Honolulu, Hawai'i, March 2, 2012.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Simeon R. Acoba, Jr.

                                 /s/ James E. Duffy, Jr.

                                 /s/ Sabrina S. McKenna




     1
       It appears that petitioner may not have been served with the
answer to the Rule 40 petition filed by respondent State of Hawai'i on
December 1, 2011 in S.P.P. No. 11-1-0033. If so, the respondent judge
shall direct the State of Hawai'i to serve the answer on petitioner in
accordance with HRPP 49.

                                   2